K. K. HALL, Circuit Judge,
dissenting:
The majority chooses to reverse the ICC’s determination that the proposed transit charges create undue preference and prejudice under § 3, and an unreasonable practice under § 1(6) of the Interstate Commerce Act. 49 U.S.C. §§ 1(6), 3(1); 49 U.S.C. §§ 10702, 10741 (Rev.Act). I cannot agree.
It is well established that the scope of judicial review in such cases is extremely narrow. See, e. g., Bowman Transportation, Inc. v. Arkansas Best Freight Systems, 419 U.S. 281, 285, 95 S.Ct. 438, 42 L.Ed.2d 447 (1974). Keeping in mind that the burden is upon the Railroad to establish the reasonableness of the proposed rates, I think that the Commission’s determination in this case was rational. Amendments to a complex rate scheme are at issue. Applying its unique expertise, the Commission found the proposed nationwide transit charges to be discriminatory in several respects. They would impose “greatly varying burdens ... on individual transit operators, ranging from insignificant increases to increases often in excess of 500 percent.”1 The uniform charges — the hundredweight, and minimum and maximum carload rates — fail to take into account regional disparities in cost of service. And the proposed minimum and maximum carload charges do not apply in some instances, *449creating yet another type of discrimination.2
The Commission analyzed these problems in the context of detailed testimony from protesting companies affected in various ways, and concluded that the railroads had not carried their burden of justifying the proposed charges. The fact that the majority would not have reached the same conclusion is not a proper ground for reversal; nor does the Railroad Revitalization and Regulatory Reform Act of 1976 [the 4-R Act] make it so. The legislative intent to allow railroads increased flexibility in establishing rates is manifest in the Act’s new ratemaking provisions. But these provisions have no effect on the statutory prohibition against undue preference and prejudice. 4-R Act § 202(f); 409 U.S.C. § 10711 (Rev.Act).
The 4-R Act requires the Commission to “balance the needs of carriers, shippers and the public.” 4-R Act § 101(a)(1); 45 U.S.C. § 801(b)(1). That is precisely what was done in this case. I see no reason to substitute this Court’s judgment.
I would affirm.

. In some cases these increases would accompany simultaneous reductions in line-haul rates, further disadvantaging those operators which must use transit services.


. Some operators would be unable to take advantage of the proposed maximum rates which place a ceiling on costs per car; others would have to pay a higher minimum carload charge than the proposed minimum, incurring a greater cost per hundredweight than others similarly situated.